Citation Nr: 0304048	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  98-13 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability in excess of 10 percent for 
degenerative joint disease of the right hip.

2.  Entitlement to a disability in excess of 10 percent for 
degenerative joint disease of the left hip.

3.  Entitlement to a disability in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine.

4.  Entitlement to service connection for degenerative joint 
disease of the left shoulder.

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to service connection for a left ankle 
disorder.

7.  Entitlement to service connection for a chronic 
disability manifested by fatigue, including compensation 
pursuant to 38 C.F.R. § 3.317 for an undiagnosed illness.
  

REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, which denied the 
claims on appeal.  This case was remanded by the Board in 
April 2000 and March 2001 for further development, and 
underwent additional Board Development in November 2002.

In order to clarify the current posture of the claims and 
assure that the claims are on the proper procedural grounds 
the Board notes as follows: 

With respect to the claims for increased ratings for the 
veteran's right hip, left hip, and lumbosacral spine, the 
Board notes that the RO granted entitlement to service 
connection for these disabilities in June 1997 and assigned 
noncompensable evaluations.  Thereafter, he disagreed with 
the disability ratings and a statement of the case was issued 
as to each of the three claims.  By virtue of his 
disagreement with the original ratings awarded, in assigning 
"an initial rating for a disability following an initial 
award of service connection for that disability," VA must 
consider all of the evidence of record from the time of the 
veteran's application for service connection and determine 
whether there is any basis for "staged" ratings at any 
pertinent time, to include whether current increases are in 
order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As 
the statement of the case and subsequent supplemental 
statements of the case indicate that all pertinent evidence 
has been considered, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Moreover, the disability ratings for these three issues were 
subsequently increased to 10 percent by a Hearing Officer's 
decision dated in May 1999.  However, the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeal) (the Veterans Claims Court) has 
held that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn these three appeals, the issues of 
increased evaluations above the current 10 percent for each 
disability remains in appellate status. 

With respect to additional claims for increased ratings for 
head injury residuals, gastroesophageal reflux disease, and 
tinnitus, and service connection claims for degenerative 
joint disease of all joints due to undiagnosed illness, right 
knee, left knee, and a dysthymic disorder, the Board notes 
that the RO made determinations on these claims by rating 
decisions dated in June 1997 and December 1998.  He indicated 
his disagreement with the ratings assigned to the increased 
rating claims and with the denials of the service connection 
claims by correspondence variously dated in June 1998, 
February 1999, and December 1999.  As it does not appear that 
statements of the case have yet been issued for any of these 
issues, a remand is in order.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Further, with respect to the claim for an increased rating 
for a right shoulder disability, the Board notes that the RO 
granted entitlement to service connection in December 1998 
and the veteran submitted correspondence dated in February 
1999, which the Board finds expressed his disagreement with 
the initial rating action and operates as a valid Notice of 
Disagreement to the December 1998 rating decision.  38 C.F.R. 
§ 20.201 (2002); Gallegos v. Principi, 283 F3d 1309 (Fed. 
Cir. 2002).  Having determined that the veteran filed a valid 
Notice of Disagreement to the initial December 1998 rating 
action, the Board notes that a Statement of the Case should 
similarly be issued.  See Manlincon v. West, 12 Vet. App. 238 
(1999); see also Holland v. Gober, 124 F.3d 226 (Fed. Cir. 
1997), rev'g sub. nom., Holland v. Brown, 9 Vet. App. 324, 
327 (1996).  


REMAND

In correspondence dated in July 2000, the veteran requested a 
Central Office hearing in Washington, D.C.  It appears that 
he later changed his request to a Travel Board hearing at the 
RO in January 2001 correspondence to his service 
representative.  While not received at the Board until March 
2001, the Board accepts the veteran's January 2001 
correspondence as a request for a Travel Board hearing at the 
RO in lieu of a Central Office hearing.  As there is no 
indication in the file that the veteran has withdrawn this 
request, the case will be returned to the RO to schedule such 
a hearing.  If, in fact, he does not desire a hearing on the 
issues on appeal, he should withdraw the request in writing.  

With respect to the additional issues noted in the 
INTRODUCTION but not listed on the Title Page, the Board 
finds that the veteran filed timely notices of disagreement 
to the issues of increased ratings for head injury residuals, 
gastroesophageal reflux disease, and tinnitus, and service 
connection for degenerative joint disease of all joints due 
to undiagnosed illness, right knee, left knee, and a 
dysthymic disorder but the RO has not yet issued a statement 
of the case (SOC) with respect to these claims.  The Veterans 
Claims Court has directed that where a veteran has submitted 
a timely notice of disagreement with an adverse decision and 
the RO has not yet issued a SOC addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The veteran is further informed that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act and the 
implementing regulations are fully 
complied with and satisfied. 

2.  The RO should issue a statement of 
the case on the issues outlined above 
(increased ratings for head injury 
residuals, gastroesophageal reflux 
disease, a right shoulder disability, and 
tinnitus, and service connection for 
degenerative joint disease of all joints 
due to undiagnosed illness, right knee, 
left knee, and a dysthymic disorder) to 
the veteran and his representative. 

3.  The veteran is informed that these 
issues (increased ratings for head injury 
residuals, gastroesophageal reflux 
disease, a right shoulder disability, and 
tinnitus, and service connection for 
degenerative joint disease of all joints 
due to undiagnosed illness, right knee, 
left knee, and a dysthymic disorder) will 
be considered by the Board only if they 
are perfected by the filing of a timely 
and adequate substantive appeal following 
the issuance of the statement of the 
case.

4.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board at the RO, in accordance with 
applicable procedures, and notice should 
be sent to the veteran and to his 
representative, as required.

Following completion of the above actions, the case should be 
returned to the Board for further appellate consideration.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


